Luke, J.
1. Upon the trial of one charged with rape the particulars of a complaint made- by the female are not admissible in behalf of the prosecution, unless the complaint be a part of the res gestae or the particulars of the complaint be shown upon cross-examination. Huey v. State, 7 Ga. App. 398 (66 S. E. 1023) ; Williams v. State, 15 Ga. App. 306 (82 S. E. 938). The court erred in overruling the motion for a new trial, because of the admission of such testimony.
2. If is unnecessary to consider the other grounds of the motion for a new trial, as it is not likely that the alleged errors will recur upon another trial'.

Judgment reversed.


Wade, O. J., and George, J., concur.

Indictment for assault with intent to rape.; from Jasper superior court—Judge Park. April 16, 1917.
A. 8. Thurman, for plaintiff in error.
Doyle Campbell, solicitor-general, Greene F. Johnson, contra.